          Case 2:18-cv-03784-JD Document 10 Filed 07/11/19 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LAVERNE B. and DONALD B.,                                   CIVIL ACTION
Individually and on behalf of D.B.,
JULIA T., on behalf of J.T., and
LAW OFFICES OF DAVID J. BERNEY,
P.C.,
                     Plaintiffs,                            NO. 18-3784

               v.

SCHOOL DISTRICT OF
PHILADELPHIA,
              Defendant.

                                           ORDER

       AND NOW, this 10th day of July, 2019, it having been reported that the issues between

the parties in the above action have been settled and upon Order of the Court pursuant to the

provisions of Rule 41.1(b) of the Local Rules of Civil Procedure of this Court, IT IS

ORDERED that the above action is DISMISSED WITH PREJUDICE, by agreement of

counsel, without costs.

                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.
